     Case 3:16-cr-01611-CAB Document 150 Filed 05/06/20 PageID.1687 Page 1 of 4


1
2
3
4
5
6                            UNITED STATES DISTRICT COURT
7                           SOUTHERN DISTRICT OF CALIFORNIA
8
9    UNITED STATES OF AMERICA,                           Case No.: 16CR1611-CAB
10                                      Plaintiff,
                                                         Order Denying Motion for Bond
11   v.                                                  [Doc. No. 147]
12   ABRAHAN GARCIA-MORALES,
13                                    Defendant.
14
15         On April 21, 2020, defendant Abrahan Garcia-Morales was arrested on a no bail
16   bench warrant for alleged violations of his conditions of supervised release. [Doc. No.
17   146.] He made his initial appearance before a United States Magistrate Judge on April 22,
18   2020 and after hearing counsel’s arguments, bond was denied. [Doc No. 145.] Defendant
19   now seeks review of his request for bond, pursuant to 18 U.S.C. § 3145(a). [Doc. No. 147.]
20   The government has opposed the request. [Doc. No. 149.]
21         I.     Background
22         The defendant has a troubling history with this Court. In 2014, he pled guilty to
23   charges of transporting aliens in violation of 8 U.S.C. § 1324. [Case No. 14cr2586, Doc.
24   No. 47.] The defendant was driving a van with four aliens and admitted that he placed the
25   aliens at substantial risk of serious injury by failing to yield to Border Patrol agents and
26   instead fleeing at excessive speed, driving recklessly through traffic. [Id., at 3.] Although
27   his guideline range was for 15 to 21 months of custody, the Court considered his youth at
28

                                                     1
                                                                                     16CR1611-CAB
     Case 3:16-cr-01611-CAB Document 150 Filed 05/06/20 PageID.1688 Page 2 of 4


1    the time (21-years old) and sentenced the defendant to 12 months and a day of custody and
2    three years of supervised release. [Doc. No. 68.]
3           The defendant commenced supervised release on June 26, 2015 and less than a
4    month later tested positive for methamphetamine use and was non-compliant with his drug
5    testing and counseling conditions. [Doc. Nos. 79, 86.] He was also arrested for driving
6    under the influence. [Doc No. 79.] For the admitted violations, the Court sentenced the
7    defendant to four months of custody and continued supervision for two years. [Doc No.
8    88.]
9           The defendant recommenced supervision on January 15, 2016. On June 18, 2016,
10   he was arrested for attempted transportation of aliens in violation of 8 U.S. C. § 1324.
11   [Doc. No. 89.] This second federal felony was committed only five months after the
12   defendant recommenced supervision for his first felony offense. For this supervised release
13   violation, the defendant was sentenced to six months of custody to run consecutive to the
14   sentence in the new offense. [Doc No. 103.]
15          The defendant was convicted by a jury on all three counts of the new offense. [Case
16   No. 16cr1611, Doc. No. 109.] The 2016 conviction resulted in a custodial sentence of 27
17   months per count to run concurrent, the low end of the guidelines as calculated by the
18   Court, and three years of supervised release. [Case No. 16cr1611, Doc. No. 120.] The
19   defendant completed his custodial sentence and started his new period of supervised release
20   on November 7, 2018.
21          To his credit, for almost a year the defendant was compliant. He maintained
22   employment, drug tested as required and had no positive drug tests. [Doc. No. 130.] Then
23   in October, 2019, the defendant was arrested for possession of heroin and cocaine, as well
24   as burglary tools and a switchblade in his vehicle. He reportedly also failed to report to
25   probation and attend counseling as required during this period. [Doc. No 139.] The Court
26   issued a no bail bench warrant for his arrest on November 8, 2019. [Doc. No. 140.] While
27   the warrant was pending, on December 30, 2019, the defendant was arrested for possession
28   of a stolen vehicle and possession of approximately 5 grams methamphetamine. A Sig

                                                  2
                                                                                   16CR1611-CAB
         Case 3:16-cr-01611-CAB Document 150 Filed 05/06/20 PageID.1689 Page 3 of 4


1    Sauer BB gun and a digital scale were also seized in the arrest. [Doc. No. 148.] On April
2    21, 2020, the defendant was transferred from state to federal custody. He has hearings
3    scheduled in San Diego Superior Court on the outstanding state charges. [Id.]
4             II.    Legal Standard
5             The magistrate judge shall order the detention of a defendant in custody for violation
6    of supervised release, unless the defendant he can show by clear and convincing evidence
7    he will not flee or pose a danger to any other person or to the community. Fed.R.Crim.P.
8    46 and 32.1(a)(6); 18 U.S.C. § 3143(a)(1). The magistrate judge ordered the defendant
9    detained. On de novo review of the defendant’s motion, the Court agrees. United States
10   v. Koening, 912 F.2d 1190, 1193 (9th Cir. 1990) (the court considers de novo the
11   defendant’s request for conditions of release).
12            III.   Discussion
13            The defendant has not demonstrated by clear and convincing evidence that he is not
14   a flight risk and danger to the community. [Doc. No 147.] His ties to the community and
15   family obligations have not deterred him from engaging in repeated criminal conduct over
16   the years. He has violated this Court’s orders with new criminal behavior and has not
17   demonstrated respect for the Court’s rules and requirements. His history demonstrates a
18   disregard for the safety of others, starting with his first federal conviction in which he
19   evaded law enforcement by reckless driving in traffic. His subsequent arrest for driving
20   under the influence and recent arrests for possession of controlled substances, that involved
21   the presence of weapons (knife and a BB gun) further evidence that his actions pose a
22   danger to the community.
23            The defendant’ s primary argument in support of his request for bond is his concern
24   that while incarcerated he faces an increased risk of exposure to the COVID-19 virus.1 The
25
26
     1
      The Court recognizes that the COVID-19 pandemic presents significant and unprecedented public health
27   concerns, and the challenges that exist in containing the virus in detention facilities are serious
     considerations. Current recommendations to attempt to contain the spread of the virus, such as social
28   distancing, frequent hand washing and wearing a face mask are difficult to practice in detention facilities.

                                                          3
                                                                                                  16CR1611-CAB
     Case 3:16-cr-01611-CAB Document 150 Filed 05/06/20 PageID.1690 Page 4 of 4


1    presence of the pandemic does not however, override the Court’s obligation to conduct an
2    individualized analysis under the applicable standards in this case. This defendant has not
3    met his burden to demonstrate he is not a flight risk or danger to the community.
4           Defendant’s motion for bond is DENIED.
5           IT IS SO ORDERED.
6           Dated: 5/6/2020
7                                                              __________________________
                                                               Hon. Cathy Ann Bencivengo
8
                                                               United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27   These challenges however do not require that all detainees be released on bond. Further the defendant
     does not represent that he has the virus, and neither his age or his physical condition place him at a
28   significantly increased risk of serious complications if he were to contract the virus

                                                       4
                                                                                             16CR1611-CAB
